TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00641-CR



                                Mark Gibson Dudley, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 13-1383-826, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant was charged with indecency with a child. See Tex. Penal Code § 21.11(a)(1)

(providing that person commits offense if he “engages in sexual contact with the child or causes the

child to engage in sexual contact” and if child is “younger than 17 years of age”), (d) (stating that

offense is second-degree felony). Under the terms of a plea-bargain agreement, appellant agreed to

enter a plea of guilty to the alleged offense in exchange for the State agreeing to recommend that

appellant’s adjudication of guilt be deferred and that appellant be placed on community supervision

for ten years. The district court accepted the terms of the plea bargain, deferred appellant’s

adjudication of guilt, and placed appellant on community supervision for ten years. A few months

later, the State moved to adjudicate appellant’s guilt and revoke his community supervision. During

the hearing on the State’s motion, the district court determined that appellant violated the terms and

conditions of his community supervision, found appellant guilty of indecency with a child, and

sentenced appellant to fifteen years’ imprisonment. See id. § 12.33 (listing permissible punishment
range for second-degree felony). Appellant appeals the district court’s judgment adjudicating his

guilt and revoking his community supervision.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81-82 (1988)

(explaining that Anders briefs serve purpose of “assisting the court in determining both that counsel

in fact conducted the required detailed review of the case and that the appeal is . . . frivolous”).

Appellant’s counsel has represented to the Court that he provided copies of the motion and brief to

appellant; advised appellant of his right to examine the appellate record, file a pro se brief, and

pursue discretionary review following the resolution of the appeal in this Court; and provided

appellant with a form motion for pro se access to the appellate record along with the mailing address

of this Court. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has

not requested pro se access to the appellate record or filed a pro se brief.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the district

court’s judgment adjudicating appellant’s guilt.1


       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.

                                                    2
                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: August 12, 2016

Do Not Publish




P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   3